DETAILED ACTION

Applicant’s amendment submitted on November 11, 2021 in response to the Office action (OA) mailed on August 12, 2021 (“the previous OA”) have been fully considered.  Support for claim 1 amendment can be found in original claim 7. 
   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 9, 2021 was filed after the mailing date of the Non-Final OA on August 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-6 and 8-20 are allowed.  Claim 1 is an independent claim. 

Applicant’s amendment submitted on November 11, 2021 overcomes the 35 USC 112(a) rejection of claims 1-20 and the 35 USC 112(b) rejection of claim 8, as set forth in the previous OA.  Accordingly, claims 1-6 and 8-20 are allowed. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 28, 2021